Citation Nr: 0125094	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the reduction in the rating for service-connected 
migraine headaches from 30 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran was on active service from July 1976 to 
June 1979, and from July 1981 to August 1994.

In addition, the Board notes that, in the July 1999 
substantive appeal, the veteran requested an appeal hearing 
before a traveling member of the Board.  As a result, such 
hearing was scheduled for September 20, 2001.  However, 
although the veteran's mailed hearing notice was not returned 
as undeliverable, he failed to appear for the hearing and 
there was no further request by the veteran to reschedule the 
hearing.  As such, the veteran's request for an appeal 
hearing will be considered withdrawn and the Board will 
proceed with its review of the claim on appeal on the present 
record.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the claim on 
appeal.

2.  At all relevant times, the veteran's service-connected 
migraine headaches have been manifested by complaints of 
daily headaches, somewhat responsive to medication, and 
productive of occasional prostrating attacks lasting from 30 
to 90 minutes at a time.

3.  The November 1998 VA examination report does not show a 
material and sustained improvement in the veteran's service-
connected migraine headaches.  


CONCLUSION OF LAW

The RO improperly reduced the evaluation assigned for 
migraine headaches from 30 to 10 percent.  38 U.S.C.A. §§ 
5103A, 5107 (West 1991 Supp. 2001); 38 C.F.R. §§ 3.105, 
3.344(c), 4.124a Diagnostic Code 8100 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in a January 1995 rating decision, the veteran 
was granted service connection, and a 30 percent evaluation 
for migraine headaches under Diagnostic Code 8100.  
Subsequently, in a November 1998 rating decision, the RO 
proposed to reduce the veteran's award and properly notified 
the veteran of such proposal that same month.  In a February 
1999 rating decision, following a November 1998 VA 
examination, the veteran's award was reduced to a 10 percent 
rating effective May 1999.  At present, the veteran has 
expressed disagreement with the reduction of his award for 
migraine headaches as his condition has not improved.  He has 
submitted additional evidence in support of his claim. 

With respect to the applicable law, the VA has met its duty 
to assist the appellant in the development of this claim 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  Via the Statement of the Case and 
correspondence from the RO to the veteran, the veteran and 
his representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The duty to suggest evidence was met during the 
claims process pursuant to 38 C.F.R. § 3.103 (2001), as per 
the November 1998 rating decision and RO letter to the 
veteran.  The appellant was afforded appropriate time to 
submit evidence and present his arguments.  The RO made 
reasonable efforts to assist the appellant and in fact has 
obtained treatment records and had the veteran examined in 
November 1998 in connection with this claim.  It appears that 
all evidence identified by the appellant relative to the 
claim has been obtained and associated with the claims 
folder.  

In reducing the veteran's award in the February 1999 rating 
decision, it appears that the RO took into consideration the 
results from the November 1998 VA examination of the veteran.  
The November 1998 VA examination report shows the veteran was 
diagnosed with migraines in 1991 and that he has had daily 
episodes of headache pain since that time.  He has been 
treated with multiple medications in the past, none of which 
have controlled the headaches.  At this time, the veteran 
reported daily headaches with sudden onset.  If he took his 
medication at the onset of the headache episode, the episode 
would last only 1 to 1 1/2  hours.  Otherwise, the headache 
episode would last up to 3 hours.  His headaches were 
associated with nausea, photophobia and occasional visual 
changes of bright flashing lights.  The headaches were 
reportedly severe and occasionally limiting the veteran's 
ability to perform his job.  In this regard, the veteran 
indicated that he did not miss work because of his headaches, 
but that often he had to stop for a while to take his 
medication and allow time for it to work until the headache 
ceased.  The veteran's diagnosis at this time was frequent 
migraine headaches, managed with Cafergot and Motrin.

On the other hand, the Board notes that the record contains 
additional evidence which tends to support the veteran's 
contentions, including medical records from the Department of 
the Army dated from 1994 to 1999, which describe the 
treatment the veteran has received over time for his 
headaches.  Specifically, these records contain a January 
1999 examination report which indicates the veteran had the 
same complaints he had had since he was first seen 3 or 4 
years prior.  He has daily headaches relieved with Cafergot 
and Motrin.  The headaches start in the left eye and are 
associated with severe, excruciating pain.  Generally, the 
veteran does not have any warning about the headaches, so he 
has to treat them after the pain has already started.  On 
several occasions the headaches have not responded to 
medication and have required him to rest in bed.  Upon 
examination, the veteran was found to have the same problem 
of chronic clusters of migraine headaches as before.  He has 
been on every pain medication that his treating physician has 
suggested, but he seems to do only a little better while on 
fairly large doses of Verapamil.  Cafergot and Motrin 
generally stop the headaches, but not always.  Generally, the 
veteran has headaches which cause him to stop his 
activity(ies) for 30 to 90 minutes until his medication 
starts to work and he is able to resume what he was doing.  
In conclusion, the examiner found that there has been no 
change in the veteran's headache symptomatology, frequency 
and severity.

Additionally, a December 1998 statement from the veteran's 
employer at that time indicates that, during the prior year, 
the veteran was forced to use all of his sick days and some 
vacation days due to the severity of his headaches.  The 
veteran was employed with Circuit City Service and, on 
several other occasions, he was forced to interrupt his 
normal service routes because of headaches, requiring service 
appointments to be delayed.  During these times, the veteran 
was able to continue his routes after a few hours of rest.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2001).  In this case, 
the RO satisfied these procedural requirements.  First, as 
noted above, the RO issued a rating decision in November 1998 
that set forth all material facts and reasons for the 
proposed reduction.  Second, that same month, the RO notified 
the veteran of the contemplated action and afforded him 60 
days to submit evidence to show that his compensation 
payments should be continued rather than reduced.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based. 
38 C.F.R. § 3.105(i )(2).  Where a reduction of benefits is 
found warranted following consideration of any additional 
evidence submitted and the reduction was proposed under the 
provisions of 38 C.F.R. § 3.105(e), the effective date of the 
final action shall be the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i )(2)(i).  The 
RO also satisfied these requirements by providing the veteran 
60 days, from the date of the February 1999 RO notification 
letter, to submit additional evidence.  The February 1999 RO 
letter notified that veteran of the actual reduction which 
was to be effective May 1, 1999.  The RO allowed a 60-day 
period to expire before assigning the reduction effective May 
1, 1999.

Compliance with proper procedures is not solely determinative 
of the issue of whether the reduction in rating was proper.  
In order to sustain the reduction in rating, it must appear 
by a preponderance of the evidence that the rating reduction 
is warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
Although the RO complied with the procedural requirements of 
38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulation, 38 
C.F.R. § 3.344 (2001).  Specifically, certain requirements 
must be met in order for VA to reduce certain service-
connected disabilities.  See 38 C.F.R. § 3.344; see also 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  These 
requirements apply to ratings which have continued for long 
periods of time at the same level (5 years or more), and do 
not apply to disabilities which have not become stabilized or 
which are likely to improve. See 38 C.F.R. § 3.344(c).  In 
this case, in reducing the 30 percent evaluation in the 
February 1999 rating decision, the RO reduced an evaluation 
that had ultimately been in effect for less than five years 
(since September 1, 1994.).  As such, the provisions of 38 
C.F.R. § 3.344(a) and (b) are not for application in this 
case.

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations need to be considered.  It 
is necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  See also 38 C.F.R. 
3.344(c) (authorizing reduction of a rating in effect for 
less than five years on the basis of examination disclosing 
improvement).

After a review of the record, the Board finds that the 
evidence supports the restoration of a 30 percent evaluation 
for the veteran's migraine headaches.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  

Under Diagnostic Code 8100, a 50 percent evaluation is 
warranted when the veteran presents migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted when there are migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months. And, a 10 percent 
evaluation is available if the veteran presents migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2001).

Upon a review of the evidence, the Board notes that the 
findings in the November 1998 VA examination report, upon 
which the RO relied to reduce the veteran's award to 10 
percent in the February 1999 rating decision, could be 
construed as showing somewhat of an improvement in the 
veteran's migraine headaches.  The veteran reportedly did not 
miss work because of his headaches and only took time off 
from work due to severe headaches on rare occasions.  As 
well, if the veteran took medication at the onset of the 
headaches, the headaches would last only about 1 to 1 1/2 hrs. 

However, the Board finds that the preponderance of the 
evidence does not show an actual improvement in the veteran's 
disability, which in turn reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); see also 38 C.F.R. 
3.344(c) (authorizing reduction of a rating in effect for 
less than five years on the basis of examination disclosing 
improvement) (emphasis added).  As clearly stated in the 
January 1999 examination report from the U.S. Department of 
the Army, the veteran basically has the same complaints as 
during the prior three to four years, and there has been no 
change in his vascular headache symptomatology, frequency and 
severity.  Additionally, the veteran's headaches cause him to 
cease all activities for periods of 30 to 90 minutes at a 
time, until the severity of his pain diminishes.  In this 
respect, the veteran's halt of all activities for 30 to 90 
minutes at a time, is found by the Board to be equivalent to 
prostrating attacks.  The Board's finding is further 
supported by the December 1998 statement of the veteran's 
employer at that time noting that, following a headache 
episode, he was able to continue his service routes after a 
few hours of rest.

Thus, based on the foregoing, the Board finds that the 
veteran's migraine headaches disability more nearly 
approximates a disability characterized by migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months, but not by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R.  
4.124a, Diagnostic Code 8100 (2001).  And, considering the 
RO's actions in conjunction with the fact that the above 
evidence does not show a material and sustained improvement 
in the veteran's disability, the Board finds that the 
preponderance of the evidence is against the reduction in the 
evaluation assigned for migraine headaches from 30 to 10 
percent.  Inasmuch as the RO improperly reduced the 30 
percent evaluation, restoration of this evaluation is 
warranted.




ORDER

The RO improperly reduced the evaluation assigned for 
migraine headaches from 30 to 10 percent, and restoration of 
the 30 percent evaluation for this disability is granted 
subject to the statutory and regulatory provisions governing 
the payment of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

